DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,510,540 to Zhang et al.
Regarding Claim 1, Zhang et al. teaches a method for fabricating a semiconductor device, the method comprising: forming an etch mask layer (11, 12) on an etch target layer (10); forming a spacer structure in which first spacers and second spacers are alternately disposed and spaced apart from each other on the etch mask layer (Fig 8A, 8B); forming first spacer lines through selective etching of the first spacers; forming second spacer lines through selective etching of the second spacers (Fig 9A-14B); and etching the etch target layer to form a plurality of fine line patterns using the first and second spacer lines (Fig 17A , 17B).
Regarding Claim 2, Zhang et al. teaches different materials for example silicon nitride and aluminum oxide having different etch rates (implicit).
Regarding Claim 8, Zhang et al. teaches the etch target layer (10) includes an insulating layer, a semiconductor material, a metal layer, metal nitride, or a combination thereof (Col. 5, Line 60 – Col 6, Line 28).
Regarding Claim 9, Zhang et al. teaches the same fine line patterns and therefore the limitations that the fine patterns include a bit line or a word line do not add further limitations as broadly recited. 
Regarding Claim 10, Zhang et al. teaches end portions of the first spacer lines and end portions of the second spacer lines are arranged in a zig-zag shape, the end portions of the first spacer lines are arranged to be aligned with a first direction, the end portions of the second spacer lines are arranged to be aligned with a second direction, the second direction being parallel to the first direction (Figures 15B-17B).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance and allowable subject matter: The Prior Art of Record fails to teach or render obvious the method as recited in the context of the Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0035631 to Chang et al. teaches a patterning method for first and second spacer patterns with second spacer patterns partially overlapping first spacer patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716